Citation Nr: 0418944	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-20 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating, in excess of 10 percent, 
for headaches, residuals of head trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1974 to February 
1975.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.  

2.  Since the grant of service connection, the veteran's 
headaches, residuals of head trauma, have been manifested 
primarily by subjective complaints of chronic headaches.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for headaches, residuals of head trauma, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.124a, Diagnostic 
Code 8045; 38 C.F.R. § 4.130, Diagnostic Code 9304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In the 
present case, the veteran's application for service 
connection for headaches, residuals of head trauma was 
received in June 2001, and in August 2001, prior to 
adjudication of the claim, the RO, via letter, provided the 
veteran with information regarding VCAA.  Thereafter, a 
rating action in March 2002 awarded the veteran service 
connection for the disability, and assigned a 10 percent 
rating.  The veteran appealed this rating action in a notice 
of disagreement received in May 2002.  In cases where a new 
issue is raised in the notice of disagreement, such as in 
this case where the veteran has appealed the assigned rating 
for his residuals of head trauma disability, no further VCAA 
notice was required.  VAOPGCPREC 8-2003, December 2003.  


Factual Background

Service medical records reflect that in May 1997, during a 
period of reserve training, the veteran sustained a closed 
head trauma.  He was admitted to the Geneva General Hospital, 
Emergency Department for a head injury.  He complained that 
he was dizzy and had blurred vision at the time of the injury 
and complained of pain in his head and neck.  The assessment 
was post-concussive headache.  

An August 1997 service department computed tomography (CT) 
scan revealed no signs of hemorrhage, mass or mass effect.  
The ventricles, cerebral sulci and cisterns were 
unremarkable.  There was no abnormal extra axial fluid 
collection or mass.  The impression was normal noncontrast 
computed tomographic scan of the head.  

A CT scan report of the head, dated in March 1998, was 
likewise normal.  

VA outpatient treatment records from August 1998 to March 
2001 revealed that the veteran was seen for complaints of 
chronic occipital headaches.  He got relief from taking 
Ibuprofen.  In August 1998, the examiner reported that the 
veteran complained that his headaches were worsening and that 
his memory was slightly worse.  There was no photophobia or 
phonophobia; no vomiting or nausea; there was no double or 
blurry vision: and no weakness or numbness reported.  An 
October 1998 VA outpatient neurology treatment records noted 
that the veteran underwent magnetic resonance imaging (MRI) 
of the brain and the MRI was normal.  

On VA examination dated in August 2001, the veteran reported 
to the examiner that he incurred 25 to 26 chronic headaches a 
month, and on a daily basis.  The headaches were primarily in 
the occipital region, lasted for a couple of hours in 
duration and were treated with Motrin.  These headaches were 
not associated with photophobia or nausea.  Stress aggravated 
the headaches.  The examiner reported that the veteran was 
able to function with these headaches.  The diagnosis was 
posttraumatic headaches.  The examiner opined, that the 
complained of headaches had not been adequately treated and 
that more aggressive pharmacological intervention would 
likely make the headaches completely subside.  The veteran 
was prone for fluctuations in the severity of his headaches, 
but it was not possible to predict the amount of dysfunction 
in the future.  

Private treatment records dated in September 2001, fshow that 
the veteran's subjective complaint included complaint of 
headaches.  There was no radicular symptomatology, he has no 
diplopia or visual loss, no vertigo, no syncope.  On physical 
examination, the veteran was alert, oriented and friendly.  
His cranial nerves and fundi were normal; he had slight 
tenderness in the auriculotemporal nerves, major tenderness 
greater occipital nerves bilaterally; and he had no focal 
deficits in the form of wasting or weakness.  The veteran's 
coordination was good and his reflexes were 1+, with no 
pathologic reflexes.  Other treatment records from this 
private facility were similar in content, reporting 
subjective complaints of headaches.  

Private treatment records, dated in September 2001, from  a 
neurology practice, revealed that the veteran complained of 
recurrent headaches.  His general neurological examination 
was unremarkable.  The examiner's diagnosis was chronic 
tension type headaches with a few features to suggest 
migraines.  

VA outpatient treatment records dated in September 2001 and 
in March 2002, show that the veteran was seen for complaints 
of headaches.  These headaches were reported as fluctuating 
in severity.  

On VA examination dated in July 2002, the veteran related to 
the examiner that he experienced headaches approximately two 
to three times a day, lasting approximately three to five 
minutes in duration.  The headaches are described as having a 
throbbing quality, predominantly in the frontal location 
radiating to the back of his head.  There was no association 
between the complained of headaches and photophobia.  The 
headaches were not incapacitating and he was able to 
alleviate the symptoms with Motrin.  Following the 
evaluation, the impression was post-traumatic headaches as 
described with frequency in severity.  The headaches were not 
prostrating.  He was prone for fluctuation in the severity of 
the headaches.  The examiner opined that it was not possible 
for him to predict the amount of dysfunction in the future.

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are signed 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3. 

Where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required. See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2003).  

The criteria for the assignment of disability ratings for 
brain disease due to trauma are found in Diagnostic Code 
8045, which specifies that purely neurological disabilities 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045- 8207).  

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  
Psychiatric symptomatology due to brain trauma are rated 
under Code 9304, the code for dementia due to brain trauma. 
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045; 
38 C.F.R. § 4.130, Diagnostic Code 9304 (2003).  

Analysis

Upon review of both VA and non-VA medical evidence of record, 
the Board concludes that the veteran's residuals of head 
trauma (claimed as headaches) disability is no more than 10 
percent disabling.  

A disability rating in excess of 10 percent is assigned where 
the veteran has been diagnosed with multi-infarct dementia 
associated with brain trauma.  In the veteran's case, the 
medical evidence of record, including CT scans and an MRI 
study  were negative for a diagnosis of multi-infarct 
dementia associated with brain trauma.  

The Board observes that the veteran has offered purely 
subjective complaints associated with his residuals of head 
trauma.  VA examinations and treatment records show that the 
veteran suffers from chronic headaches and those headaches 
are treated with medication.  These records did not show that 
the veteran was diagnosed with multi-infarct dementia 
associated with brain trauma.  

Therefore, having reviewed all of the medical evidence since 
the grant of service connection and in the absence of more 
significant clinical findings as to indicate evidence of 
multi-infarct dementia associated with brain trauma, the 
Board must deny the veteran's claim.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  There is nothing associated with 
the claims file that would suggest that the veteran's 
disability has required, or currently requires frequent 
hospitalizations, which would render the regular schedular 
criteria impractical to use.  Similarly, the Bord does not 
find that the disability has caused marked interference with 
his employment.  Id.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a disability rating in excess of 10 percent for 
residuals of head trauma (claimed as headaches) disability.  
See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
headaches, residuals of head trauma, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



